DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 11/21/2019. Claims 1-30 are pending and herein considered.
Oath/Declaration
The receipt of oath/declaration is acknowledge.
Drawings
The drawings were received on 09/16/2019.  These drawings are reviewed and accepted by the Examiner.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 01/03/2020, 03/24/2020 and 09/16/2020, are in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 16 and 19 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Sudarshan et al. (U.S 2009/0280747) in view of Park et al. (U.S 2006/0146948).
For claim 1: 
Sudarshan discloses a mobile communication device (see Sudarshan, figure 1; the other base stations 104, 106, 108 are also using the same frequency F1 to communicate with mobile devices) comprising: 
a receiver configured to receive a radio signal over a radio channel (see Sudarshan, figure 1, at least at paragraph [0035]-[0036]; a plurality of OFDM symbols and any particular mobile device can be assigned a portion of the data zone), the radio signal comprising a predetermined pilot preamble (see Sudarshan, at least at paragraph [0035]-[0037]; received signals has a preamble signal and the preamble signal includes a plurality of preamble pilot symbols, and [0042]; the mobile device estimates its Doppler speed and the Doppler speed is defined as a relative speed of the mobile device with respect to a base station of the serving sector and the mobile device stores a pre-determined lookup table which includes correction factors that correspond to particular pairs of time difference and Doppler speed and the mobile selects a correction factor form the predetermined table),
Sudarshan does not explicitly disclose determine mobility information based on the pilot preamble, the mobility information comprising a Doppler spread and/or a delay spread, wherein the processor is further configured to signal the mobility information to a second communication device.
(see Park, at least at paragraph [0005]; [0007]; [0054]); and a processor configured to determine mobility information based on the pilot preamble, the mobility information comprising a Doppler spread  and/or a delay spread (see Park, at least at paragraph [0012]; [0039]; a delay spread value obtained by the delay spread estimation is the measured multipath delay and a channel environment in the OFDM system is different according to a multipath delay as well as a moving speed of a user and when the speed of a user increases, the Doppler effect becomes large and fading channel is fluctuated according to time), wherein the processor is further configured to signal the mobility information to a second communication device (see Park, at least at paragraph [0015]; [0039]; [0042]; [0044]; [0045]; measuring a multipath delay between a base station (BS) and a mobile station (MS) and controlling a distribution density of pilots of a signal to be transmitted between the BS and the MS).  
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have a system comprises a method as taught by Park. The motivation for doing this is to provide a system networks such that resources are effectively utilized and throughput is improved.
For claims 4 and 19: 
In addition to rejection in claims 4 and 19, Sudarshan-Park further disclose wherein the processor is configured to determine a pilot of a first type of pilots, which is configured to be used for channel estimation (see Park, at least at paragraph [0032]; small number of pilots in the flat fading channel can be allocated for the MS. However, channel estimation in the worst case, is possible when a large number of pilots are allocated to a subcarrier. The best case can increase the throughput as compared with the worst case, because the unused pilot subcarriers can be used to transmit data and thus increase an amount of data capable of being transmitted), and a pilot of a second type, wherein the pilot of the second type of pilots is configured to be used for the determination of the mobility information (see Park, at least at paragraph [0011]; the number of pilots assigned on the time axis is different in a downlink according to a moving speed of a user and the number of antennas used. Additional pilots are assigned for users traveling at higher speeds). The motivation for doing this is to provide a system networks such that resources are effectively utilized and throughput is improved.
For claim 16: 
For claim 16, claim 16 is directed to a method which has similar scope as claim 1. Therefore, claim 1 remains un-patentable for the same reasons.
Claims 2 and 17 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Sudarshan et al. (U.S 2009/028074) in view of Park et al. (U.S 2006/0146948) further in view of Nystrom et al. (U.S 2007/0104174).
For claims 2 and 17: 
In addition to rejection in claims 2 and 17, Sudarshan-Park does not explicitly disclose wherein the mobility information comprises the Doppler spread and the delay spread. 
Nystrom, from the same or similar fields of endeavor, disclose the users are now allocated to the different parts of the radio resource space dependent on their estimated radio conditions and the users are now allocated to the different parts of the radio resource space dependent on their estimated radio conditions which (see Nystrom, at least at paragraph [0042]; [0052]-[0053]). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have a system comprises the Doppler spread and the delay spread as taught by Nystrom. The motivation for doing this is to provide a system networks in order to be able to perform the right channel estimation upon reception of the data.
Claims 6 and 21 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Sudarshan et al. (U.S 2009/028074) in view of Park et al. (U.S 2006/0146948) further in view of Uchiyama (U.S 10,637,620).
For claims 6 and 21:  
In addition to rejection in claim 6, Sudarshan-Park does not explicitly disclose wherein the processor is configured to signal the mobility information the second communication device that comprises: a base station in a cellular vehicle-to-anything scenario; or a mobile communication device in a vehicle-to-vehicle scenario for a sidelink. 
Uchiyama, from the same or similar fields of endeavor, disclose provided an electronic device including circuitry configured to control vehicle-to-X (V2X) communication based on an arrangement format of reference signals for channel estimation used for the V2X communication and a UE has a function of communicating with the eNB according to control by the eNB and the UE according to the present embodiment may perform direct communication (V2V communication) with a UE aboard another vehicle (for example; a UE aboard a vehicle may transmit data to the UE on sidelink communication (see Uchiyama, abstract, column 5, lines 10-19; column 7, lines 7-67). 
.
Claims 7, 8, 14, 22, 23 and 29 are rejected under pre-AIA  35 U.S.C 103(a) as being unpatentable over of Sudarshan et al. (U.S 2009/0280747) in view of Park et al. (U.S 2006/0146948) further in view of NPL, SCHAICH et al., "Subcarrier spacing- how to make use of this degree of freedom," pp. 1-6, Institute of Electrical and Electronics Engineers, New York, New York (2016).
For claim 7: 
Sudarshan discloses a base station (see Sudarshan, figure 1; the other base stations 104, 106, 108 are also using the same frequency F1 to communicate with mobile devices) comprising: 
a receiver configured to receive mobility information signaled by a mobile communication device (see Sudarshan, at least at paragraph [0035]-[0037]; received signals has a preamble signal and the preamble signal includes a plurality of preamble pilot symbols, and [0042]; the mobile device estimates its Doppler speed and the Doppler speed is defined as a relative speed of the mobile device with respect to a base station of the serving sector and the mobile device stores a pre-determined lookup table which includes correction factors that correspond to particular pairs of time difference and Doppler speed and the mobile selects a correction factor form the predetermined table), 
Sudarshan does not explicitly disclose the mobility information comprising a Doppler spread and/or a delay spread; and 
(see Park, at least at paragraph [0005]; [0007]; [0054] and [0012]; [0039]; a delay spread value obtained by the delay spread estimation is the measured multipath delay and a channel environment in the OFDM system is different according to a multipath delay as well as a moving speed of a user and when the speed of a user increases, the Doppler effect becomes large and fading channel is fluctuated according to time).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have a system comprises a method as taught by Park. The motivation for doing this is to provide a system networks such that resources are effectively utilized and throughput is improved.
Sudarshan-Park does not explicitly disclose a processor configured to select a numerology based on the mobility information and to generate a radio signal for transmission to the mobile communication device based on the numerology. 
Chaich, from the same or similar fields of endeavor, disclose multi-carrier numerology and frame design with pilot placement and transmission time interval (TTI) length being adjustable to the diverse needs of the respective 5G use case and adjusted subcarrier spacing on a per user case (see Chaich, section I- IV).
Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have a system comprises a method as taught by Chaich. The motivation for doing this is to provide a system networks such improves the flexibility and appropriate design for using different adaptive numerologies on the same carrier has been improved.
For claims 8 and 23: 
In addition to rejection in claims 8 and 23, Sudarshan-Park- Chaich further disclose wherein the numerology is based on at least one of the following parameters based on the mobility information: a subcarrier spacing, a length of cyclic prefix, a pilot distribution, or a transmission time interval (see Chaich, section I- IV).
For claims 14 and 29: 
In addition to rejection in claims 14 and 29, Sudarshan-Park- Chaich further disclose wherein the processor is configured to select the numerology for at least one component carrier transmitting the radio signal (see Chaich, figure 1-2, 4-5; section I- IV). The motivation for doing this is to provide a system networks such improves the flexibility and appropriate design for using different adaptive numerologies on the same carrier has been improved.
For claim 22: 
For claim 22, claim 22 is directed to a method which has similar scope as claim 7. Therefore, claim 22 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 3, 5, 9-13, 15, 18, 20, 24-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
02/26/2021